As filed with the Securities and Exchange Commission on October 9, Registration No. 333- 152940 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DAIS ANALYTIC CORPORATION (Exact Name of Registrant as Specified in Its Charter) New York 3990 14-1760865 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) State of New York – Secretary of State, Department of State 11552 Prosperous Drive One CommercePlaza Odessa, FL33556 99 Washington Avenue, 6th Floor, Albany, New York12231 Telephone: (727) 375-8484Facsimile: (727) 375-8485 Telephone: (518) 473-2492Facsimile: (518) 474-1418 (Address, Including Zip Code, and Telephone Number, (Name, Address, Including Zip Code and Telephone Number, Including Area Code, of Principal Executive Offices) Including Area Code, of Agent for Service) As Soon as Practicable After the Effective Date of this Registration Statement. (Approximate Date of Commencement of Proposed Sale to the Public) Copies of communications to: Addison K. Adams, Esq. Richardson & Patel LLP 10900 Wilshire Boulevard, Suite 500 Los Angeles, California90024 Telephone: (310) 208-1182Facsimile (310) 208-1154 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE OF THIS REGISTRATION STATEMENT. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filed” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting company R CALCULATION
